FILED
                            NOT FOR PUBLICATION                                MAY 28 2014

                                                                            MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RICHARD A. CANATELLA,                            No. 12-16086

              Plaintiff - Appellant,             D.C. No. 3:11-cv-05535-WHA

  v.
                                                 MEMORANDUM*
KRIEG KELLER SLOAN REILLY &
ROMAN LLP; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                        Argued and Submitted May 15, 2014
                             San Francisco, California

Before: RIPPLE,*** SILVERMAN, and GOULD, Circuit Judges.

       Appellant Richard Canatella seeks review of the district court’s judgment in

favor of defendants following the district court’s dismissal of Canatella’s first



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        ***
            The Honorable Kenneth F. Ripple, Senior Circuit Judge for the U.S.
Court of Appeals for the Seventh Circuit, sitting by designation.
                                          -2-
amended complaint without leave to amend, as well as the district court’s order

denying Canatella’s motion for relief from judgment.

      Defendants have moved to dismiss the appeal as moot because, since the

district court’s judgment was entered, the State Bar has completed and closed the

underlying investigation of Canatella. As a result of the State Bar’s action,

Canatella’s claims against defendants Kim, Blumenthal, and Majid are moot. We

grant their motion to dismiss. Church of Scientology of California v. United

States, 506 U.S. 9, 12, 113 S. Ct. 447, 449, 121 L. Ed. 2d 313 (1992).

      Turning to the claims against defendants Krieg, Keller, Sloan, Reilley, &

Roman, LLC, Herman, Krieg, Fields, and Cooper, our review is de novo, and we

affirm because the district court correctly ruled that there is nothing tortious about

making a truthful report to the State Bar of a court order concerning a lawyer.

      DISMISSED in part; AFFIRMED in part.